Citation Nr: 1223812	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  10-31 756A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Flowood, Mississippi


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical services rendered in connection with treatment received at Memorial Medical Center of East Texas in Lufkin, Texas, on October 29, 2009.  

(The issues of entitlement to increased evaluations for the Veteran's service-connected right knee osteoarthritis with residual surgery scar and hypothyroidism; the issues of entitlement to service connection for obstructive sleep apnea on a continuous positive airway pressure (CPAP) machine and narcolepsy, to include as secondary to obstructive sleep apnea on a CPAP machine; and the issue of whether new and material evidence has been received to reopen the claim of service connection for left ventricular hypertrophy, also claimed as exercise inducted pre-ventricular contractions and heart palpitations, will be discussed in a separate decision).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission
ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION


The Veteran served on active duty from January 1987 to January 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 decision of the Department of Veterans Affairs (VA) Houston Veterans Service Network (VISN) 16 Consolidated Fee Unit (CFU), Flowood, Mississippi, wherein reimbursement or payment by VA of the cost of unauthorized medical services provided on October 29, 2009, by Memorial Medical Center of East Texas in Lufkin, Texas, a non-VA medical facility, was denied.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he is entitled to payment or reimbursement of unauthorized medical expenses incurred as a result of treatment at Memorial Medical Center of East Texas on October 2009.  According to the private treatment records, the Veteran reported to the emergency room at the Memorial Medical Center of East Texas in Lufkin, Texas, on October 29, 2009, with complaints of an abscess on his left lateral thigh that started approximately six days ago.  See the October 2009 private emergency nursing record.  The Veteran received treatment for the condition and was discharged from the medical facility, with a request to follow-up with medical providers in two to three days.  In the February 2010 decision, the VAMC denied the Veteran's claim because VA facilities were feasibly available to treat his left lateral thigh abscess, and the condition was deemed non-emergent.  The Veteran asserts that treatment at a VA facility was not feasibly available, as the closest VA emergency facility is located approximately 132.9 miles from his residence.  See the March 2010 personal statement.  As such, he contends that reimbursement of medical expenses is warranted.  

The record shows that the Veteran submitted a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, in March 1998, in which he named the Texas Veterans Commission as his representative.  There is no indication in either the claims folder or the electronic record that the Veteran has withdrawn this power of attorney or obtained different representation. 

The record further shows that the Veteran's representative was not notified of the February 2010 denial of the Veteran's claim.  In addition, the representative was not provided with a copy of the July 2010 statement of the case (SOC).  There is no indication that the representative was aware of any pending claim until after it was certified to the Board.  Consequently, they have not had the opportunity to review the claims folder and submit argument in support of the Veteran's claim.  

The Veteran is entitled to full right to representation in all stages of an appeal by a recognized organization, attorney, agent, or other authorized person.  38 C.F.R. § 20.600 (2011).  The United States Court of Appeals for the Federal Circuit has recently held that Veteran's have a property interest in VA benefits and constitutionally protected due process rights in the claims adjudication process.  Cushman v. Shinseki, 576 F.3d 1290 (Fed. Cir. 2009).  The Board finds that the failure to notify the Veteran's representative of this claim and appeal has denied the Veteran this right and prevented the representative from submitting argument in support of the Veteran's claim.  Therefore, his representative should have an opportunity to review the claims file and provide argument in response to the continued denial of the claim on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran's appointed representative an opportunity to review the Veteran's claims folder, to include the separate file from the Flowood, Mississippi, VAMC, and to submit a VA Form 646 or any other evidence or argument in support of the Veteran's claim.  All efforts made should be documented and incorporated into the claims file.  Notification of this action should be sent to the Veteran and documented in the claims file.  

2.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


